Citation Nr: 9933722	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-31 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture with degenerative changes.  


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought.  

In September 1997, the veteran requested a hearing before the 
Board at the RO office.  The requested hearing was scheduled 
for July 1999.  Prior to the hearing, the veteran notified 
the RO that he could not attend the hearing and wanted his 
case sent to the Board without a hearing.  


FINDINGS OF FACT

1.  No medical opinion of record has related the veteran's 
residuals of a right ankle fracture with degenerative changes 
to service.

2.  The veteran clearly and unmistakably fractured his right 
ankle prior to service.  

3.  The veteran's disability did not increase during his 
period of service.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection for residuals of a right ankle fracture 
with degenerative changes  38 U.S.C.A. § 5107(a) (West 
1991).

2. There is clear and unmistakable evidence of record that 
the veteran's right ankle fracture pre-existed his period 
of service. 38 U.S.C.A. §§ 1111, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

3. The veteran's preexisting fractured right ankle was not 
aggravated during service. 38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the veteran's October 1971 enlistment physical, the 
examiner noted both feet and lower extremities as normal.  
The Summary of Defects and Diagnoses lists only a vision 
problem.  The veteran self-reported swollen or painful 
joints, broken bones, and foot trouble.  Specifically, the 
veteran indicated that he had broken his right ankle prior to 
enlistment.  

Service medical records contain an undated notation that the 
veteran sought treatment for complaints of pain in his right 
ankle. The examiner noted that the veteran had broken his 
ankle six years earlier.  On a clinical record dated November 
1971, an X-ray of the veteran's right ankle was read a 
showing a non-union fracture of the right medial malleolus, 
which the examiner attributed to an injury the veteran 
suffered playing baseball six years earlier.  The examiner 
also noted no limitation of motion or soft tissue swelling.  

In December 1971, an U.S. Navy Medical Board (MB) reviewed 
the veteran's records.  The MB noted the veteran's report of 
fracturing his ankle six years earlier and concluded that the 
veteran was not physically qualified for service due to a 
nonunion fracture of the right medial malleolus which existed 
prior to service and was neither due to the veteran's own 
misconduct nor aggravated by his period of service.  The MB 
recommended that the veteran be discharged from the U.S. Navy 
by reason of erroneous enlistment.  

In September 1996, the veteran filed a claim for compensation 
for a fractured right ankle suffered in November 1971.  In 
January 1997, the RO received records of the veteran's 
treatment at St. John's Hospital.  In September 1974, the 
veteran underwent an osteosynthesis screw fixation operation 
on his right medial malleolus.  The pre-operative History and 
Physical report noted the veteran's chief complaint as pain 
in the right ankle and gave a diagnosis of an ununited 
fracture medial malleolus.  In November 1974, the veteran 
underwent an operation in order to remove the screw from his 
right ankle.  In January 1975, the veteran was treated after 
dropping a railroad tie on his right ankle just above the 
ankle joint.  X-rays were read to reveal an old non-union 
fracture of the medial malleolus.  The diagnosis given was a 
contusion of the right ankle.  

In July 1996, the veteran was treated at a VA hospital for 
complaints of right foot swelling, with an inability to walk 
on the foot for several months, without pain.  The examiner 
noted a deformed right ankle and limited flexion and 
extension of the foot.  The examiner recorded the veteran's 
history as including a fracture of the right ankle while in 
the service.  The examiner gave his impression as traumatic 
arthritis.  An X-ray of the veteran's right ankle revealed 
bone exostosis adjacent to the medial aspect of the talus and 
below the medial malleolus.  The examiner opined that the 
exostosis was probably the result of a previous trauma.  The 
record of an orthopedic consultation indicates that the 
veteran had mild medial malleolus swelling, with tenderness 
to palpation.  

In September 1996, the veteran was treated at a VA hospital 
for complaints including right ankle pain.  The examiner 
noted the veteran's report that the pain in his foot 
sometimes radiates into the right leg.  The assessment listed 
was pain and swelling over the right foot.  In October 1996, 
the veteran was treated at a VA hospital for complaints 
including right ankle pain.  The examiner gave his assessment 
as arthritis of the ankle.  

In October 1996, the veteran underwent a VA examination.  The 
examiner recorded the veteran's medical history as including 
a right ankle fracture while in service.  The examiner also 
noted that "[a]ppearently [the veteran] had no trouble [with 
the ankle] until he injured it in the Service."  The history 
contains no mention of either the pre-service fracture or the 
1975 incident in which the veteran dropped a railroad tie on 
his right ankle.  The examiner found the veteran's limitation 
of motion of the right ankle as severe on inversion and 
eversion. Dorsiflexion 0-10 or less, and plantar flexion 0-
40.  The examiner noted some redness, severe swelling, and 
tenderness over the medial malleolus.  X-rays of the right 
ankle were read as showing prominent soft tissue swelling, 
medial aspect, right ankle, with bone exostosis present; 
medial aspect of the talus and below the medial malleolus; 
probably the result of previous trauma.  Arthritic changes of 
the anterior medial malleolus were noted.  The diagnosis 
listed was residuals of right ankle fracture and injury, with 
persistent pain, swelling, limitation of motion and arthritic 
changes, all progressive.  

In May 1997, the RO denied service connection for residuals 
of a right ankle fracture with degenerative changes.  In 
August 1997, the veteran filed a Notice of Disagreement.  In 
August 1997, the RO issued a Statement of the Case.  In 
September 1997, the veteran filed a Substantive Appeal.  

Analysis

The veteran contends the RO erred in failing to grant service 
connection for residuals of a right ankle fracture with 
degenerative changes.  

Service connection may be granted for disability due to an 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Grivois 
v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  While the claim need not be 
conclusive it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-1469 (Fed. Cir. 1997).  Thus, the threshold 
question before the Board is whether the veteran has 
presented a well-grounded claim for service connection.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Epps 
at 1468; Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132.  
According to 38 C.F.R. § 3.304(b), the term "noted" denotes 
only such conditions that are recorded in examination 
reports.  The history of pre-service existence of conditions 
reported at the time of the examination does not constitute a 
notation of such conditions, but will be considered together 
with all the other material evidence in questions as to 
inception.  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 
7 Vet.App. 238, 245-47 (1994) (holding that a disorder was 
not "noted" as defined by the law so as to rebut the 
presumption of soundness where there were references on two 
entry examinations of a childhood history of the disorder, 
but the disorder was not found by the examiner on 
examination).  Clear and unmistakable evidence demonstrating 
that the injury or disease existed prior to service rebuts 
the presumption of soundness.  38 U.S.C.A. §§ 1111.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. 
§ 1153.  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation when the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

"Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet.App. 292, 197 (1991).  

Where the determinative issue involves medical causation or 
medical diagnosis, medical evidence to the effect that the 
claim is plausible or possible is required in order for a 
claim to be considered well grounded.  Epps at 1468; 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). Evidentiary 
assertions by a claimant are accepted as true for purposes of 
determining whether a claim is well-grounded, but the 
exception to that rule is where the evidentiary assertion is 
inherently incredible or when it is beyond the competence of 
the person making it.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions; 
therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  Evidence that is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  

As discussed below, the veteran's claim for service 
connection for residuals of a right ankle fracture with 
degenerative changes is not well grounded.  

The veteran's enlistment physical contains no mention of a 
pre-service ankle injury other than the history reported by 
the veteran.  Under Crowe, such a self-reported history is 
insufficient to constitute a notation of a pre-service defect 
or injury and, by statute, the veteran is presumed to have 
been in sound condition at the time of his enlistment.  In 
this case, however, the veteran's self-reported history is 
supported by the absence of any notation in the service 
medical records of the veteran fracturing his right ankle 
during his period of service and the November 1971 X-ray 
showing a nonunion fracture of the right medial malleolus 
which the examiner attributed to an injury which was reported 
to have occurred six years earlier.  Taken together, this 
evidence constitutes clear and unmistakable evidence 
demonstrating that the injury existed prior to service and 
rebutting the presumption of soundness.  Thus, the evidence 
of record clearly and unmistakably shows the preexistence of 
the veteran's right ankle fracture.  

In the records of the veteran's July 1996 VA treatment and 
October 1996 VA examination, the examiner noted that the 
veteran reported a history that he fractured his right ankle 
in service.  There was no reference to his pre service 
injury.  In addition, neither examiner noted the 1975 
incident in which the veteran dropped a railroad tie onto his 
right ankle.  Thus, these notations appear to be nothing more 
than the repetition of the veteran's statements and, under 
LeShore, do not constitute competent medical evidence.  As 
the service medical records refer the veteran's pre service 
injury and note only that the veteran complained of pain, 
with no finding of soft tissue swelling or limitation of 
motion, the record demonstrates no more than a temporary or 
intermittent flare-up of the preexisting injury, which under 
Hunt is not sufficient to be considered an increase in 
disability.  Thus, there is no evidence the veteran's 
condition worsened while he was in the service.  While the 
Board does not doubt the sincerity of the veteran's belief in 
the validity of his claim, as a lay person he is not 
qualified to make a medical diagnosis.  Thus, the record 
lacks competent medical evidence of an in-service increase in 
the level of disability of the veteran's right ankle or of a 
link between any current ankle disorder and service.  

In view of the foregoing, the Board finds the elements of a 
plausible claim for service connection for residuals of a 
right ankle fracture with degenerative changes are not 
present.  

In the absence of a well-grounded claim, the VA has no duty 
to assist the veteran in developing the record to support his 
claims for service connection. See Epps, 126 F.3d at 1469.  
As the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997).  However, the Board views the Statement of the Case 
and Supplemental Statements of the Case provided by the RO 
and its discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim, and to explain 
why his current attempt fails.  Robinette v. Brown, 8 
Vet.App. 69, 77-79 (1995).



ORDER

Service connection for residuals of a right ankle fracture 
with degenerative changes is denied. 



		
STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

